Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

MICHAEL DELGADO AKA                             ) 
MIGUEL DELGADO,                                        )                     No. 08-05-00392-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                      243rd District Court
)
THE STATE OF TEXAS,                                   )                  of El Paso County, Texas
)
                                    Appellee.                          )                     (TC# 20030D05476)

MEMORANDUM OPINION

            Michael Delgado a.k.a. Miguel Delgado attempts to appeal a conviction for indecency with
a child.  Finding that Appellant has no right of appeal, we dismiss the appeal.
            Following his conviction, Appellant filed a timely notice of appeal and the trial court’s
certification of the defendant’s right to appeal as required by Rules of Appellate Procedure 25.2(a)(2)
and 25.2(d).  See Tex.R.App.P. 25.2(a)(2), 25.2(d).  The certification  reflects that the appeal “is in
a plea-bargain case, and the defendant has NO right of appeal.”  On February 1, 2006, the Clerk’s
Office notified Appellant that the appeal would be dismissed based on the certification, but we
invited Appellant to file a letter brief addressing whether he had a right of appeal.  In that response,
Appellant concedes that he does not have a right of appeal.  Accordingly, the appeal is dismissed.

March 30, 2006                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)